United States Court of Appeals
              For The District of Columbia Circuit
                                


No. 97-3028                                  September Term, 1997
                                                     96cr00233-01

United States of America,
          Appellee

             v.

Robert N. Taylor,
          Appellant



     BEFORE:   Edwards, Chief Judge, Wald and Rogers, Circuit Judges 

                            O R D E R

     It is ORDERED, by the Court, on its own motion, that the opinion filed herein this
date is amended, as follows:

     At Page 13, Footnote 8

          Line 2:   delete "paymnet" and insert "payment"

          Line 4:   delete the comma after "1078"
                    
                    close the space between "D" and "N" so the text
                    reads "D.N.J."

          Line 5:   delete "3rd" and insert "3d"

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk
           Deputy Clerk



Filed: April 3, 1998